Citation Nr: 0412034	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
serviceman's death.

2.  Whether a claim for accrued benefits was filed in a 
timely manner.  

3.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The serviceman had recognized guerilla service in the 
Philippines during World War II from February 5, 1945 to 
March 25, 1945.  He died in January 1991.  The appellant is 
his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila.  The decision denied service connection for the cause 
of the appellant's husband's death.  A decision letter of 
June 2002 also denied entitlement to accrued benefits and 
pension.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  During his lifetime, the serviceman did not establish 
service connection for any disabilities.

3.  The serviceman died on February [redacted], 1996, at the age of 
76 years, due to a heart attack caused by coronary artery 
disease.  

4.  A cardiovascular disorder was not present during service, 
was not manifested within one year after service, and did not 
develop as a result of any incident during service.

5.  The serviceman was not interned or detained as a prisoner 
of war for 30 days or more.

6.  The appellant first submitted a claim for accrued 
benefits in January 2003.

7  The serviceman's only service was recognized guerilla 
service in the Philippines during World War II from February 
5, 1945 to March 25, 1945.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
serviceman's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2003).

2.  The appellant's claim for accrued pension benefits was 
not filed in a timely manner.  38 C.F.R. § 3.1000(c) (2003).

3.  The legal criteria for basic eligibility for VA 
nonservice-connected pension benefits are not met.  
38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 2002) 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in February 2003, March 2003, April 
2003 and August 2003 provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The February 2003 letter was provided prior 
to the adjudication of the claim.  The RO also supplied the 
appellant with the applicable regulations in the SOC, along 
with a summary of the evidence which was considered and the 
reasons for the decisions.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service medical records have been obtained.  
Post service records have also been obtained.  The appellant 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



I.  Entitlement To Service Connection For The Cause Of The 
Serviceman's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the serviceman's death.  
She asserts that the cause of the serviceman's death was 
disease which resulted from his service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
Significantly, however, the record reflects that the 
serviceman was not interned or detained as a prisoner of war 
for 30 days or more.  Therefore, the POW presumptions do not 
apply in this case.

During his lifetime, the serviceman did not establish service 
connection for any disabilities.  

The serviceman's death certificate shows that he died on 
February [redacted], 1996, at the age of 76 years, due to a heart 
attack caused by coronary artery disease.  The death 
certificate does not contain any indication that the cause of 
death was related to service.  

The National Personnel Records Center has certified that the 
serviceman had service during World War II, consisting of 
recognized guerilla service from February to March 1945.  

The only service medical record does not contain any mention 
of cardiovascular disease.  The report of a physical 
examination conducted in March 1947 for the purpose of 
discharge or release from active duty shows that examination 
was generally within normal limits.  It was specifically 
noted that the cardiovascular system was normal.  His blood 
pressure was 115/75, and high blood pressure was not 
diagnosed. 

In addition, an affidavit for Philippine Army Personnel dated 
in March 1947 indicates that he had incurred no wounds or 
illnesses.   

Thus, the records from shortly after the period of service do 
not provide any support for the claim for service connection 
for the cause of his death.  On the contrary, the records 
weigh against the claim as they show that his physical 
condition was normal at that time.

There is also no evidence that the disorders listed on the 
death certificate were manifested within one year after 
separation from service.  The earliest post service record 
pertaining to a cardiovascular disorder is a private hospital 
summary which indicates that he was treated in November 1998 
for hypertension and a CVA.  That record does not contain any 
indication that the diseases were related to service.  

The Board has noted that the appellant has expressed her own 
opinion that the serviceman's death was related to service.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

In summary, the evidence shows that the disease which 
resulted in the serviceman's death was not present during 
service or manifested within one year after service.  
Moreover, the serviceman was not detained as a prisoner of 
war for 30 days or more so as to invoke the applicability of 
the prisoner of war presumptions.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
serviceman's death.

II.  Whether A Claim For Accrued Benefits Was Filed In A 
Timely Manner.

A claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.100(c).  The Board notes 
that the serviceman died on February [redacted], 1999.  The appellant 
first submitted a claim for accrued benefits in January 2003.  
Thus, the claim was not submitted until several years after 
the one year time limit had expired.  Accordingly, the Board 
concludes that a claim for accrued benefits was not filed in 
a timely manner.  



III.  Whether The Appellant Has Basic Eligibility For 
Department Of Veterans Affairs Nonservice-Connected Pension 
Benefits.

The appellant seeks a nonservice-connected disability 
pension.  The contentions are to the effect that the 
serviceman had service during World War II in the 
Philippines, and that the appellant is his surviving spouse 
and in need of pension benefits.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Non-
service-connected disability pension may be awarded to a 
veteran of war who has qualifying service and is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A 
veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the time 
periods listed in 38 U.S.C.A. § 1521(j).

The serviceman's only service was recognized guerilla service 
in the Philippines during World War II from February 5, 1945 
to March 25, 1945.  Recognized guerillas are limited, under 
38 U.S.C.A. § 107(b), to VA benefits for compensation for 
service-connected disability or death, and their survivors 
may receive dependency and indemnity compensation for the 
service-connected death of the veterans.  Laruan v. Principi, 
4 Vet. App. 100 (1993).  Under section 107(b), recognized 
guerilla service is not deemed to be "active military, naval, 
or air service" for purposes of eligibility for nonservice-
connected pension benefits. Id.  Therefore, the appellant's 
deceased husband, whose only service was recognized guerilla 
service, does not meet the qualifying service requisite for a 
non-service-connected pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Restrictions 
involving Philippine service have been held not to violate 
the United States Constitution.  See Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), rehearing 
denied (July 18, 1991).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit upheld the constitutionality of 
section 107(a) as applied to a Philippine veteran who 
subsequently moved to the United States.  See Talon v. Brown, 
999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. Ed. 
2d 601 (1993).

In summary, pursuant to statutory and case law, the 
appellant's husband's recognized guerilla service was not 
active military, naval, or air service for purposes of 
qualifying for VA benefits except for certain specified 
benefits.  Pension is not a specified benefit, so it is not 
available to the surviving spouse of a serviceman who had 
only recognized guerrilla service.  38 U.S.C. § 107(b).  
Therefore, the service does not provide the appellant basic 
eligibility for non-service-connected pension.  Accordingly, 
the appellant's claim for VA pension benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

1.  Service connection for the cause of the serviceman's 
death is denied.

2.  The claim for accrued benefits was not filed in a timely 
manner.  The appeal is dismissed.

3.  Basic eligibility for entitlement to VA pension benefits 
is not established.  The appeal is denied.


	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



